DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-18, 20-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al. US (2021/0392683) in view of Kim et al. US (2020/0045735).

Regarding Claim 1, Awadin discloses a method of wireless communication operable at a transmitting device (see Fig. 23 i.e., UE 102 or base station 114) in a wireless network (see Fig. 23 i.e., RAN 105), comprising: sensing a spectrum on a plurality of first beams in a first frame of a plurality of frames (see Fig. 15 & Para [0097] i.e., subframe/previous subframe), each of the plurality of frames comprising a sensing period for sensing the spectrum, (see Fig. 2 & Fig. 15 & Para’s [0051-0053] i.e., A UE may be scheduled or configured to transmit on a beam set C in different cases…The UE needs to conduct LBT before transmitting on one or multiple UL beams…The beams set C may be configured to be transmitted in contiguous OFDM symbols or slots, then the UE may perform LBT across the different beams as follows. The UE consecutively performs a series of full channel access procedures in which extensive channel sensing procedures are deployed to enhance friendly co-existence with other technologies using the same spectrum…they may include, but not limited to, several deterministic channel sensing occasions, or random sensing duration or both, on all beams c, e C as shown in Fig. 2 for example. This procedure consists of several LBT gaps to perform full channel access procedure on the LBT beams, e.g. b0 for beam 0, b1 for beam2 and b3 for beam3 as illustrated in Fig. 2. In each LBT beam gap, the UE may perform channel sensing with the LBT beam and make a decision whether the channel is idle or not for this LBT beam…In CAT3 LBT a fixed number of sensing durations/slots is used…If the full channel access procedure is accomplished successfully within the preconfigured or indicated gap for any beam ci, then it may be considered as a successful attempt and the channel may be declared as idle ad therefore the LBT beam is idle. Otherwise, the beam may be declared to be non-idle and the UE cannot transmit on that UL beam associated with this LBT beam, [0097] i.e., the gNB may simultaneously sense the channel using DL full channel access procedure. For example, in Fig. 15, gNB may perform channel sensing with all LBT beams within its MCOT, e.g., 16 beams, prior to the beginning of its transmission. To avoid frame boundary synchronization issues, the beginning of gNB MCOT may be at slot or subframe boundary. As illustrated in Fig. 15, gNB MCOT may start only at the borders of subframe and its LBT gap is performed in the last few OFDM symbols in the previous subframe & [0102-0103] i.e., If the channel is idle, then gNB may transmit until the end of the maximum beam MCOT among all the beams)

selecting one or more beams of the plurality of first beams based on a result of sensing the spectrum in the sensing period of the first frame (see Para’s [0051-0053] i.e., The UE may perform LBT across the different beams & [0056-0057] i.e., the UE may only transmit on the UL beams that are associated with the idle LBT beams, i.e., the channel is clear for accessing to the associated UL beam(s). Moreover, the UE may transmit on UL when at least one LBT beam is idle and the UE may not transmit on UL beams that are associated with non-idle LBT beam, & [0102-0103] i.e., If the channel is idle, then gNB may transmit until the end of the maximum beam MCOT among all the beams); 

and transmitting a signal in the first frame using the one or more beams in a time interval (see Fig. 15 i.e., MCOT gNB) between the sensing period (see Fig. 15 i.e., LBT gap) and the first frame (see Fig. 15 i.e., subframe 0), (see Fig. 15 i.e., signal transmission using the one or more beams occurs between LBT gap (i.e., “sensing period”) for the subframe 0 and maximum channel occupancy time (MCOT) gnB in subframe 0 & Para’s [0051-0053] i.e., The UE may perform LBT across the different beams & [0056-0057] i.e., the UE may only transmit on the UL beams that are associated with the idle LBT beams, i.e., the channel is clear for accessing to the associated UL beam(s). Moreover, the UE may transmit on UL when at least one LBT beam is idle and the UE may not transmit on UL beams that are associated with non-idle LBT beam, [0097], & [0102-0103] i.e., i.e., If the channel is idle, then gNB may transmit until the end of the maximum beam MCOT among all the beams).

While Awadin discloses transmitting the signal in the first frame using the one or more beams in a time interval between the sensing period and the end of the first frame (see Fig. 15 i.e., signal transmission using the one or more beams occurs between LBT gap (i.e., “sensing period”) for the subframe 0 and maximum channel occupancy time (MCOT) gnB in subframe 0, Para’s [0097] & [0102-0103]), Awadin does not disclose the claim features of each of the plurality of frames comprising an idle period for facilitating spectrum sharing with another wireless network and transmitting the signal in the first frame in a time interval between the sensing period and the idle period of the first frame. However the claim features would be rendered obvious in view of Kim et al. US (2020/0045735).

Kim discloses each of a plurality of frames comprising a sensing period for sensing the spectrum and an idle period for facilitating spectrum sharing with another wireless network (see Fig. 7 & Para [0127-0129] i.e., In FBE, one fixed frame is comprised of a channel occupancy time being a time period during which a communication node succeeding in channel access may continue transmission, and an idle period being at least 5% of the channel occupancy time, and CCA is defined as an operation for monitoring a channel during a CCA slot at the end of the idle period…A Communication node periodically performs CCA on a per-fixed frame bases (i.e., each frame comprises a sensing period CCA for the frame and idle period)). Regarding the claim limitation of “an idle period for facilitating spectrum sharing with another wireless network”, the claim language “for facilitating spectrum sharing with another wireless network” is simply a statement of intended use and is therefore not considered limiting to the claim. Therefore the claim language of  “for facilitating spectrum sharing with another wireless network” which is a statement of intended use, is not  considered limiting to the claim limitation of “an idle period for facilitating spectrum sharing with another wireless network”, and therefore the teachings of Kim which discloses an idle period is capable of achieving the same result.  

transmitting a signal in the first frame in a time interval (see Fig. 7 i.e., channel occupancy time) between the sensing period (see Fig. 7 i.e., CCA) and the idle period (see Fig. 7 i.e., idle period) of the first frame (see Fig. 7 i.e., channel occupancy time includes signal transmission & Para’s [0127-0129] i.e., A communication node periodically performs CCA on a per-fixed frame basis. If the channel is unoccupied, the communication node transmits data during the channel occupancy time. On the contrary, if the channel is occupied, the communication node defers the transmission and waits until the CCA slot of the next period).

(Kim suggests the channel occupancy time between the sensing period CCA and idle period (see Fig. 7) is a time period during which a communication node succeeding in channel access may continue transmission (see Para’s [0127-0129] i.e., A communication node periodically performs CCA on a per-fixed frame basis. If the channel is unoccupied, the communication node transmits data during the channel occupancy time. On the contrary, if the channel is occupied, the communication node defers the transmission and waits until the CCA slot of the next period )).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the signal transmitted using the one or more beams based on a result of sensing the spectrum using the sensing period in each of the plurality of frames as disclosed in the teachings of Awadin to each comprise an idle period as disclosed in the frame structure disclosed in Kim who discloses each of a plurality of frames comprising a sensing period for sensing the spectrum and an idle period for facilitating spectrum sharing with another wireless network and transmitting a signal in the first frame in a time interval between the sensing period and the idle period of the first frame because the motivation lies in Kim that the channel occupancy time between the sensing period CCA and idle period is a time period during which a communication node succeeding in channel access may continue transmission based on sensing the spectrum using the sensing period CCA for properly assessing if the channel or spectrum is occupied or unoccupied. 

Regarding Claim 2, the combination of Awadin in view of Kim discloses the method of claim 1, further comprising: sensing the spectrum on a plurality of second beams in a second frame of the plurality of frames (Awadin, see Para’s [0057-0058] i.e., The beams set C may change depending on the UL scheduling or the configurations. Consequently, the LBT beams associated with the beams set C may change from one LBT occasion to another & [0097] i.e., LBT occasion performed in each subframe), wherein the plurality of second beams comprise at least one beam outside of the plurality of first beams, (see Para’s [0057-0058] i.e., The beams set C may change depending on the UL scheduling or the configurations. Consequently, the LBT beams associated with the beams set C may change (i.e., “plurality of second beams”) from one LBT occasion to another (i.e., at least one beam may be outside the plurality of first beams according to the change in LBT beams associated with the beams set C from one LBT occasion to another))  

Regarding Claim 3, the combination of Awadin in view of Kim discloses the method of claim 1, further comprising: sensing the spectrum on the plurality of first beams in a second frame of the plurality of frames (Awadin, see Fig. 15 i.e., LBT occasions for each frame includes sensing on a second frame & Para’s [0053] i.e., channel sensing occasions, [0054] i.e., The full channel access procedure may be applied in the same order in which the beams are transmitted as shown in Fig. 2, for example. However other beam sensing orders may be adopted, for example, random or reverse order comparing with the transmission order, [0057] i.e., next LBT occasion, [0063-0064], & [0097] i.e., LBT occasion performed in each subframe), wherein the sensing of the plurality of first beams follows a first sequence of the plurality of first beams in the first frame (Awadin, see Fig. 2 & Para’s [0052-0054] i.e., beam sensing order performed for a first frame has a first sequence, [0057], [0063-0064], & [0097]) and a second sequence of the plurality of first beams in the second frame (Awadin, see Fig. 2 & Para’s [0052-0054] i.e., other beam sensing orders may be adopted, for example, random or reversed order (i.e., “second sequence”) comparing with the transmission order, [0057], [0063-0064], & [0097] i.e., LBT occasion performed in each subframe), the first sequence being different from the second sequence, (Awadin, see Fig. 2 & Para’s [0052-0054] i.e., other beam sensing orders may be adopted, for example, random or reversed order (i.e., “second sequence”) comparing with the transmission order, [0057], [0063-0064], & [0097] i.e., LBT occasion performed in each subframe)

Regarding Claim 4, the combination of Awadin in view of Kim discloses the method of claim 3, further comprising: determining the first sequence by randomly selecting a sensing order of the plurality of first beams in the first frame (Awadin, see Fig. 2 & Para’s [0052-0054] i.e., other beam sensing orders may be adopted, for example, random order comparing with the transmission order); and determining the second sequence by randomly selecting a sensing order of the plurality of first beams in the second frame. (Awadin, see Para’s [0052-0054] i.e., other beam sensing orders may be adopted, for example, random order comparing with the transmission order (i.e., second sequence may include a randomly selected order for a LBT occasion of a frame) [0057], & [0097] i.e., LBT occasion performed in each subframe)  

Regarding Claim 5, the combination of Awadin in view of Kim discloses the method of claim 3, further comprising: deriving the second sequence from the first sequence based on a round-robin algorithm, (see Fig. 3 i.e., next LBT occasion beam order b0, b1, b2, b3 may be based on a round-robin algorithm since each beam is measured one after the other in a predetermined order & Para [0054] i.e., The full channel access procedure may be applied in the same order in which the beams are transmitted as shown in Fig. 2, for example (i.e., “round-robin algorithm”). However, other beam sensing orders may be adopted, for example reversed order (i.e., “round-robin algorithm”) comparing with the transmission order & [0057]).  

Regarding Claim 6, the combination of Awadin in view of Kim discloses the method of claim 1, wherein: the sensing period comprises a plurality of sensing slots (Awadin, see Fig. 2 & Para’s [0052-0053] i.e., The beam set C may be configured to be transmitted in contiguous OFDM symbols or slots, then the UE may perform LBT across the different beams as follows…the number of fixed sensing durations or slots…where in CAT3 LBT a fixed number of sensing durations/slots is used, & [0085]) and the sensing the spectrum comprises sensing the spectrum using a different beam of the plurality of first beams in a different respective sensing slot of the plurality of sensing slots, (Awadin, see Fig. 2 i.e., different beams b0, b1, b3 are transmitted in a respective slot & Para’s [0052-0053] i.e., The beam set C may be configured to be transmitted in contiguous OFDM symbols or slots, then the UE may perform LBT across the different beams as follows…the number of fixed sensing durations or slots…where in CAT3 LBT a fixed number of sensing durations/slots is used, & [0085])  

Regarding Claim 7, the combination of Awadin in view of Kim discloses the method of claim 6, further comprising: transmitting one or more reservation messages in the plurality of sensing slots to reserve the one or more beams for communication in the first frame; or transmitting one or more reservation messages after the plurality of sensing slots to reserve the one or more beams for communication in the first frame, (Awadin, see Para [0089] i.e., Reservation data used for a UE to reserve the UL channel access after a successful LBT may be configured or signaled as follows in a number of ways. A UE may be configured by higher layer parameters such as LBT ResData enable (e.g., RRC configuration), which indicates that UE may transmit reservation data (i.e., “reservation message”) on UL beams associated with idle LBT beams (i.e., “after the plurality of sensing slots”) on the resources configured or scheduled for UL transmission).

Regarding Claim 8,  Awadin discloses the method of claim 1, including transmitting a signal associated with a predetermined beam or beam group of the wireless network (see Para’s [0052-0057] i.e., Upon the result of the full channel access procedure, the UE may only transmit on the UL beams (i.e., “predetermined beam”) that are associated with the idle LBT beams) but does not disclose the claim feature further comprising: refraining from transmitting the signal during the idle period. However the claim feature would be rendered obvious in view of Kim et al. US (2020/0045735).

Kim discloses refraining from transmitting a signal associated with a predetermined beam or beam group of the wireless network during the idle period (see Fig. 7 i.e., during idle period signal transmissions is refrained and signal transmission only occurs during channel occupancy time & Para’s [0127-0129] i.e., idle period & [0201-0203] i.e., beamforming). 

(Kim suggests the channel occupancy time between the sensing period CCA and idle period (see Fig. 7) is a time period during which a communication node succeeding in channel access may continue transmission (see Para’s [0127-0129] i.e., A communication node periodically performs CCA on a per-fixed frame basis. If the channel is unoccupied, the communication node transmits data during the channel occupancy time. On the contrary, if the channel is occupied, the communication node defers the transmission and waits until the CCA slot of the next period)).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the transmitting of the signal associated with a predetermined beam of the wireless network as disclosed in Awadin to be refrained during the idle period of the frame based on the teachings of Kim who discloses refraining from transmitting a signal during the idle period of a frame because the motivation lies in Kim that the channel occupancy time between the sensing period CCA and idle period is a time period during which a communication node succeeding in channel access may continue transmission based on sensing the spectrum using the sensing period CCA for properly assessing if the channel or spectrum is occupied or unoccupied. 

Regarding Claim 10, the combination of Awadin in view of Kim discloses the method of claim 1, wherein the selecting the one or more beams comprises: selecting the one or more beams without receiving a feedback on the one or more beams from another network node, (Awadin, see Para [0056] i.e., Upon the result of the full channel access procedure, the UE may only transmit on the UL beams that are associated with the idle LBT beams, i.e., the channel is clear for accessing to the associated UL beam(s) (i.e., one or more beams are selected without receiving feedback on the one or more beams from another network node), [0057], & [0102] i.e., channel sensing is performed for all the LBT beams and selected without receiving feedback).  

Regarding Claim 11, Awadin discloses an apparatus for wireless communication, comprising: a communication interface configured to access a spectrum of a wireless network; a memory; and a processor operatively coupled with the communication interface and the memory, wherein the processor and the memory are configured to: sense the spectrum on a plurality of first beams in a first frame of a plurality of frames (see Fig. 15 & Para [0097] i.e., subframe/previous subframe), each of the plurality of frames comprising a sensing period for sensing the spectrum, (see Fig. 2 & Fig. 15 & Para’s [0051-0053] i.e., A UE may be scheduled or configured to transmit on a beam set C in different cases…The UE needs to conduct LBT before transmitting on one or multiple UL beams…The beams set C may be configured to be transmitted in contiguous OFDM symbols or slots, then the UE may perform LBT across the different beams as follows. The UE consecutively performs a series of full channel access procedures in which extensive channel sensing procedures are deployed to enhance friendly co-existence with other technologies using the same spectrum…they may include, but not limited to, several deterministic channel sensing occasions, or random sensing duration or both, on all beams c, e C as shown in Fig. 2 for example. This procedure consists of several LBT gaps to perform full channel access procedure on the LBT beams, e.g. b0 for beam 0, b1 for beam2 and b3 for beam3 as illustrated in Fig. 2. In each LBT beam gap, the UE may perform channel sensing with the LBT beam and make a decision whether the channel is idle or not for this LBT beam…In CAT3 LBT a fixed number of sensing durations/slots is used…If the full channel access procedure is accomplished successfully within the preconfigured or indicated gap for any beam ci, then it may be considered as a successful attempt and the channel may be declared as idle ad therefore the LBT beam is idle. Otherwise, the beam may be declared to be non-idle and the UE cannot transmit on that UL beam associated with this LBT beam, [0097] i.e., the gNB may simultaneously sense the channel using DL full channel access procedure. For example, in Fig. 15, gNB may perform channel sensing with all LBT beams within its MCOT, e.g., 16 beams, prior to the beginning of its transmission. To avoid frame boundary synchronization issues, the beginning of gNB MCOT may be at slot or subframe boundary. As illustrated in Fig. 15, gNB MCOT may start only at the borders of subframe and its LBT gap is performed in the last few OFDM symbols in the previous subframe & [0102-0103] i.e., If the channel is idle, then gNB may transmit until the end of the maximum beam MCOT among all the beams)

select one or more beams of the plurality of first beams based on a result of sensing the spectrum in the sensing period of the first frame (see Para’s [0051-0053] i.e., The UE may perform LBT across the different beams & [0056-0057] i.e., the UE may only transmit on the UL beams that are associated with the idle LBT beams, i.e., the channel is clear for accessing to the associated UL beam(s). Moreover, the UE may transmit on UL when at least one LBT beam is idle and the UE may not transmit on UL beams that are associated with non-idle LBT beam, & [0102-0103] i.e., If the channel is idle, then gNB may transmit until the end of the maximum beam MCOT among all the beams); 

and transmit a signal in the first frame using the one or more beams in a time interval (see Fig. 15 i.e., MCOT gNB) between the sensing period (see Fig. 15 i.e., LBT gap) and the first frame (see Fig. 15 i.e., subframe 0), (see Fig. 15 i.e., signal transmission using the one or more beams occurs between LBT gap (i.e., “sensing period”) for the subframe 0 and maximum channel occupancy time (MCOT) gnB in subframe 0 & Para’s [0051-0053] i.e., The UE may perform LBT across the different beams & [0056-0057] i.e., the UE may only transmit on the UL beams that are associated with the idle LBT beams, i.e., the channel is clear for accessing to the associated UL beam(s). Moreover, the UE may transmit on UL when at least one LBT beam is idle and the UE may not transmit on UL beams that are associated with non-idle LBT beam, [0097], & [0102-0103] i.e., i.e., If the channel is idle, then gNB may transmit until the end of the maximum beam MCOT among all the beams).

While Awadin discloses transmitting the signal in the first frame using the one or more beams in a time interval between the sensing period and the end of the first frame (see Fig. 15 i.e., signal transmission using the one or more beams occurs between LBT gap (i.e., “sensing period”) for the subframe 0 and maximum channel occupancy time (MCOT) gnB in subframe 0, Para’s [0097] & [0102-0103]), Awadin does not disclose the claim features of each of the plurality of frames comprising an idle period for facilitating spectrum sharing with another wireless network and transmitting the signal in the first frame in a time interval between the sensing period and the idle period of the first frame. However the claim features would be rendered obvious in view of Kim et al. US (2020/0045735).

Kim discloses each of a plurality of frames comprising a sensing period for sensing the spectrum and an idle period for facilitating spectrum sharing with another wireless network (see Fig. 7 & Para [0127-0129] i.e., In FBE, one fixed frame is comprised of a channel occupancy time being a time period during which a communication node succeeding in channel access may continue transmission, and an idle period being at least 5% of the channel occupancy time, and CCA is defined as an operation for monitoring a channel during a CCA slot at the end of the idle period…A Communication node periodically performs CCA on a per-fixed frame bases (i.e., each frame comprises a sensing period CCA for the frame and idle period)). Regarding the claim limitation of “an idle period for facilitating spectrum sharing with another wireless network”, the claim language “for facilitating spectrum sharing with another wireless network” is simply a statement of intended use and is therefore not considered limiting to the claim. Therefore the claim language of  “for facilitating spectrum sharing with another wireless network” which is a statement of intended use, is not  considered limiting to the claim limitation of “an idle period for facilitating spectrum sharing with another wireless network”, and therefore the teachings of Kim which discloses an idle period is capable of achieving the same result.  

transmitting a signal in the first frame in a time interval (see Fig. 7 i.e., channel occupancy time) between the sensing period (see Fig. 7 i.e., CCA) and the idle period (see Fig. 7 i.e., idle period) of the first frame (see Fig. 7 i.e., channel occupancy time includes signal transmission & Para’s [0127-0129] i.e., A communication node periodically performs CCA on a per-fixed frame basis. If the channel is unoccupied, the communication node transmits data during the channel occupancy time. On the contrary, if the channel is occupied, the communication node defers the transmission and waits until the CCA slot of the next period).

(Kim suggests the channel occupancy time between the sensing period CCA and idle period (see Fig. 7) is a time period during which a communication node succeeding in channel access may continue transmission (see Para’s [0127-0129] i.e., A communication node periodically performs CCA on a per-fixed frame basis. If the channel is unoccupied, the communication node transmits data during the channel occupancy time. On the contrary, if the channel is occupied, the communication node defers the transmission and waits until the CCA slot of the next period )).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the signal transmitted using the one or more beams based on a result of sensing the spectrum using the sensing period in each of the plurality of frames as disclosed in the teachings of Awadin to each comprise an idle period as disclosed in the frame structure disclosed in Kim who discloses each of a plurality of frames comprising a sensing period for sensing the spectrum and an idle period for facilitating spectrum sharing with another wireless network and transmitting a signal in the first frame in a time interval between the sensing period and the idle period of the first frame because the motivation lies in Kim that the channel occupancy time between the sensing period CCA and idle period is a time period during which a communication node succeeding in channel access may continue transmission based on sensing the spectrum using the sensing period CCA for properly assessing if the channel or spectrum is occupied or unoccupied. 

Regarding Claim 12, the combination of Awadin in view of Kim discloses the apparatus of claim 11, wherein the processor and the memory are further configured to: sense the spectrum on a plurality of second beams in a second frame of the plurality of frames (Awadin, see Para’s [0057-0058] i.e., The beams set C may change depending on the UL scheduling or the configurations. Consequently, the LBT beams associated with the beams set C may change from one LBT occasion to another & [0097] i.e., LBT occasion performed in each subframe), wherein the plurality of second beams comprise at least one beam outside of the plurality of first beams, (see Para’s [0057-0058] i.e., The beams set C may change depending on the UL scheduling or the configurations. Consequently, the LBT beams associated with the beams set C may change (i.e., “plurality of second beams”) from one LBT occasion to another (i.e., at least one beam may be outside the plurality of first beams according to the change in LBT beams associated with the beams set C from one LBT occasion to another))  

Regarding Claim 13, the combination of Awadin in view of Kim discloses the apparatus of claim 11, wherein the processor and the memory are further configured to: sense the spectrum on the plurality of first beams in a second frame of the plurality of frames (Awadin, see Fig. 15 i.e., LBT occasions for each frame includes sensing on a second frame & Para’s [0053] i.e., channel sensing occasions, [0054] i.e., The full channel access procedure may be applied in the same order in which the beams are transmitted as shown in Fig. 2, for example. However other beam sensing orders may be adopted, for example, random or reverse order comparing with the transmission order, [0057] i.e., next LBT occasion, [0063-0064], & [0097] i.e., LBT occasion performed in each subframe), wherein the sensing of the plurality of first beams follows a first sequence of the plurality of first beams in the first frame (Awadin, see Fig. 2 & Para’s [0052-0054] i.e., beam sensing order performed for a first frame has a first sequence, [0057], [0063-0064], & [0097]) and a second sequence of the plurality of first beams in the second frame (Awadin, see Fig. 2 & Para’s [0052-0054] i.e., other beam sensing orders may be adopted, for example, random or reversed order (i.e., “second sequence”) comparing with the transmission order, [0057], [0063-0064], & [0097] i.e., LBT occasion performed in each subframe), the first sequence being different from the second sequence, (Awadin, see Fig. 2 & Para’s [0052-0054] i.e., other beam sensing orders may be adopted, for example, random or reversed order (i.e., “second sequence”) comparing with the transmission order, [0057], [0063-0064], & [0097] i.e., LBT occasion performed in each subframe)

Regarding Claim 14, the combination of Awadin in view of Kim discloses the apparatus of claim 13, wherein the processor and the memory are further configured to: determine the first sequence by randomly selecting a sensing order of the plurality of first beams in the first frame (Awadin, see Fig. 2 & Para’s [0052-0054] i.e., other beam sensing orders may be adopted, for example, random order comparing with the transmission order); and determine the second sequence by randomly selecting a sensing order of the plurality of first beams in the second frame, (Awadin, see Para’s [0052-0054] i.e., other beam sensing orders may be adopted, for example, random order comparing with the transmission order (i.e., second sequence may include a randomly selected order for a LBT occasion of a frame) [0057], & [0097] i.e., LBT occasion performed in each subframe)  

Regarding Claim 15, the combination of Awadin in view of Kim discloses the apparatus of claim 13, wherein the processor and the memory are further configured to: derive the second sequence from the first sequence based on a round-robin algorithm, (see Fig. 3 i.e., next LBT occasion beam order b0, b1, b2, b3 may be based on a round-robin algorithm since each beam is measured one after the other in a predetermined order & Para [0054] i.e., The full channel access procedure may be applied in the same order in which the beams are transmitted as shown in Fig. 2, for example (i.e., “round-robin algorithm”). However, other beam sensing orders may be adopted, for example reversed order (i.e., “round-robin algorithm”) comparing with the transmission order & [0057]).  

Regarding Claim 16, the combination of Awadin in view of Kim discloses the apparatus of claim 11, wherein the processor and the memory are further configured to: sense the spectrum using a different beam of the plurality of first beams in a different respective sensing slot of a plurality of sensing slots in the sensing period, (Awadin, see Fig. 2 i.e., different beams b0, b1, b3 are transmitted in a respective slot & Para’s [0052-0053] i.e., The beam set C may be configured to be transmitted in contiguous OFDM symbols or slots, then the UE may perform LBT across the different beams as follows…the number of fixed sensing durations or slots…where in CAT3 LBT a fixed number of sensing durations/slots is used, & [0085])  

Regarding Claim 17, the combination of Awadin in view of Kim discloses the apparatus of claim 16, wherein the processor and the memory are further configured to: transmit one or more reservation messages in the plurality of sensing slots to reserve the one or more beams for communication in the first frame; or transmit one or more reservation messages after the plurality of sensing slots to reserve the one or more beams for communication in the first frame, (Awadin, see Para [0089] i.e., Reservation data used for a UE to reserve the UL channel access after a successful LBT may be configured or signaled as follows in a number of ways. A UE may be configured by higher layer parameters such as LBT ResData enable (e.g., RRC configuration), which indicates that UE may transmit reservation data (i.e., “reservation message”) on UL beams associated with idle LBT beams (i.e., “after the plurality of sensing slots”) on the resources configured or scheduled for UL transmission).

Regarding Claim 18, Awadin discloses the apparatus of claim 11, wherein the processor and the memory are further configured to: perform transmitting a signal associated with a predetermined beam or beam group of the wireless network (see Para’s [0052-0057] i.e., Upon the result of the full channel access procedure, the UE may only transmit on the UL beams (i.e., “predetermined beam”) that are associated with the idle LBT beams) but does not disclose the claim feature further comprising: refrain from transmitting the signal during the idle period. However the claim feature would be rendered obvious in view of Kim et al. US (2020/0045735).

Kim discloses refrain from transmitting a signal associated with a predetermined beam or beam group of the wireless network during the idle period (see Fig. 7 i.e., during idle period signal transmissions is refrained and signal transmission only occurs during channel occupancy time & Para’s [0127-0129] i.e., idle period & [0201-0203] i.e., beamforming). 

(Kim suggests the channel occupancy time between the sensing period CCA and idle period (see Fig. 7) is a time period during which a communication node succeeding in channel access may continue transmission (see Para’s [0127-0129] i.e., A communication node periodically performs CCA on a per-fixed frame basis. If the channel is unoccupied, the communication node transmits data during the channel occupancy time. On the contrary, if the channel is occupied, the communication node defers the transmission and waits until the CCA slot of the next period)).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the transmitting of the signal associated with a predetermined beam of the wireless network as disclosed in Awadin to be refrained during the idle period of the frame based on the teachings of Kim who discloses refraining from transmitting a signal during the idle period of a frame because the motivation lies in Kim that the channel occupancy time between the sensing period CCA and idle period is a time period during which a communication node succeeding in channel access may continue transmission based on sensing the spectrum using the sensing period CCA for properly assessing if the channel or spectrum is occupied or unoccupied. 

Regarding Claim 20, the combination of Awadin in view of Kim discloses the apparatus of claim 11, wherein the processor and the memory are further configured to: select the one or more beams without receiving a feedback on the one or more beams from another network node, (Awadin, see Para [0056] i.e., Upon the result of the full channel access procedure, the UE may only transmit on the UL beams that are associated with the idle LBT beams, i.e., the channel is clear for accessing to the associated UL beam(s) (i.e., one or more beams are selected without receiving feedback on the one or more beams from another network node), [0057], & [0102] i.e., channel sensing is performed for all the LBT beams and selected without receiving feedback).  
Regarding Claim 21, Awadin discloses a wireless device for wireless communication in a wireless network, comprising:  means for sensing a spectrum on a plurality of first beams in a first frame of a plurality of frames (see Fig. 15 & Para [0097] i.e., subframe/previous subframe), each of the plurality of frames comprising a sensing period for sensing the spectrum, (see Fig. 2 & Fig. 15 & Para’s [0051-0053] i.e., A UE may be scheduled or configured to transmit on a beam set C in different cases…The UE needs to conduct LBT before transmitting on one or multiple UL beams…The beams set C may be configured to be transmitted in contiguous OFDM symbols or slots, then the UE may perform LBT across the different beams as follows. The UE consecutively performs a series of full channel access procedures in which extensive channel sensing procedures are deployed to enhance friendly co-existence with other technologies using the same spectrum…they may include, but not limited to, several deterministic channel sensing occasions, or random sensing duration or both, on all beams c, e C as shown in Fig. 2 for example. This procedure consists of several LBT gaps to perform full channel access procedure on the LBT beams, e.g. b0 for beam 0, b1 for beam2 and b3 for beam3 as illustrated in Fig. 2. In each LBT beam gap, the UE may perform channel sensing with the LBT beam and make a decision whether the channel is idle or not for this LBT beam…In CAT3 LBT a fixed number of sensing durations/slots is used…If the full channel access procedure is accomplished successfully within the preconfigured or indicated gap for any beam ci, then it may be considered as a successful attempt and the channel may be declared as idle ad therefore the LBT beam is idle. Otherwise, the beam may be declared to be non-idle and the UE cannot transmit on that UL beam associated with this LBT beam, [0097] i.e., the gNB may simultaneously sense the channel using DL full channel access procedure. For example, in Fig. 15, gNB may perform channel sensing with all LBT beams within its MCOT, e.g., 16 beams, prior to the beginning of its transmission. To avoid frame boundary synchronization issues, the beginning of gNB MCOT may be at slot or subframe boundary. As illustrated in Fig. 15, gNB MCOT may start only at the borders of subframe and its LBT gap is performed in the last few OFDM symbols in the previous subframe & [0102-0103] i.e., If the channel is idle, then gNB may transmit until the end of the maximum beam MCOT among all the beams)

means for selecting one or more beams of the plurality of first beams based on a result of sensing the spectrum in the sensing period of the first frame (see Para’s [0051-0053] i.e., The UE may perform LBT across the different beams & [0056-0057] i.e., the UE may only transmit on the UL beams that are associated with the idle LBT beams, i.e., the channel is clear for accessing to the associated UL beam(s). Moreover, the UE may transmit on UL when at least one LBT beam is idle and the UE may not transmit on UL beams that are associated with non-idle LBT beam, & [0102-0103] i.e., If the channel is idle, then gNB may transmit until the end of the maximum beam MCOT among all the beams); 

and means for transmitting a signal in the first frame using the one or more beams in a time interval (see Fig. 15 i.e., MCOT gNB) between the sensing period (see Fig. 15 i.e., LBT gap) and the first frame (see Fig. 15 i.e., subframe 0), (see Fig. 15 i.e., signal transmission using the one or more beams occurs between LBT gap (i.e., “sensing period”) for the subframe 0 and maximum channel occupancy time (MCOT) gnB in subframe 0 & Para’s [0051-0053] i.e., The UE may perform LBT across the different beams & [0056-0057] i.e., the UE may only transmit on the UL beams that are associated with the idle LBT beams, i.e., the channel is clear for accessing to the associated UL beam(s). Moreover, the UE may transmit on UL when at least one LBT beam is idle and the UE may not transmit on UL beams that are associated with non-idle LBT beam, [0097], & [0102-0103] i.e., i.e., If the channel is idle, then gNB may transmit until the end of the maximum beam MCOT among all the beams).

While Awadin discloses transmitting the signal in the first frame using the one or more beams in a time interval between the sensing period and the end of the first frame (see Fig. 15 i.e., signal transmission using the one or more beams occurs between LBT gap (i.e., “sensing period”) for the subframe 0 and maximum channel occupancy time (MCOT) gnB in subframe 0, Para’s [0097] & [0102-0103]), Awadin does not disclose the claim features of each of the plurality of frames comprising an idle period for facilitating spectrum sharing with another wireless network and means for transmitting the signal in the first frame in a time interval between the sensing period and the idle period of the first frame. However the claim features would be rendered obvious in view of Kim et al. US (2020/0045735).

Kim discloses each of a plurality of frames comprising a sensing period for sensing the spectrum and an idle period for facilitating spectrum sharing with another wireless network (see Fig. 7 & Para [0127-0129] i.e., In FBE, one fixed frame is comprised of a channel occupancy time being a time period during which a communication node succeeding in channel access may continue transmission, and an idle period being at least 5% of the channel occupancy time, and CCA is defined as an operation for monitoring a channel during a CCA slot at the end of the idle period…A Communication node periodically performs CCA on a per-fixed frame bases (i.e., each frame comprises a sensing period CCA for the frame and idle period)). Regarding the claim limitation of “an idle period for facilitating spectrum sharing with another wireless network”, the claim language “for facilitating spectrum sharing with another wireless network” is simply a statement of intended use and is therefore not considered limiting to the claim. Therefore the claim language of  “for facilitating spectrum sharing with another wireless network” which is a statement of intended use, is not  considered limiting to the claim limitation of “an idle period for facilitating spectrum sharing with another wireless network”, and therefore the teachings of Kim which discloses an idle period is capable of achieving the same result.  

and means for transmitting a signal in the first frame in a time interval (see Fig. 7 i.e., channel occupancy time) between the sensing period (see Fig. 7 i.e., CCA) and the idle period (see Fig. 7 i.e., idle period) of the first frame (see Fig. 7 i.e., channel occupancy time includes signal transmission & Para’s [0127-0129] i.e., A communication node periodically performs CCA on a per-fixed frame basis. If the channel is unoccupied, the communication node transmits data during the channel occupancy time. On the contrary, if the channel is occupied, the communication node defers the transmission and waits until the CCA slot of the next period).

(Kim suggests the channel occupancy time between the sensing period CCA and idle period (see Fig. 7) is a time period during which a communication node succeeding in channel access may continue transmission (see Para’s [0127-0129] i.e., A communication node periodically performs CCA on a per-fixed frame basis. If the channel is unoccupied, the communication node transmits data during the channel occupancy time. On the contrary, if the channel is occupied, the communication node defers the transmission and waits until the CCA slot of the next period )).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the signal transmitted using the one or more beams based on a result of sensing the spectrum using the sensing period in each of the plurality of frames as disclosed in the teachings of Awadin to each comprise an idle period as disclosed in the frame structure disclosed in Kim who discloses each of a plurality of frames comprising a sensing period for sensing the spectrum and an idle period for facilitating spectrum sharing with another wireless network and transmitting a signal in the first frame in a time interval between the sensing period and the idle period of the first frame because the motivation lies in Kim that the channel occupancy time between the sensing period CCA and idle period is a time period during which a communication node succeeding in channel access may continue transmission based on sensing the spectrum using the sensing period CCA for properly assessing if the channel or spectrum is occupied or unoccupied. 

Regarding Claim 22, the combination of Awadin in view of Kim discloses the wireless device of claim 21, further comprising: means for sensing the spectrum on a plurality of second beams in a second frame of the plurality of frames (Awadin, see Para’s [0057-0058] i.e., The beams set C may change depending on the UL scheduling or the configurations. Consequently, the LBT beams associated with the beams set C may change from one LBT occasion to another & [0097] i.e., LBT occasion performed in each subframe), wherein the plurality of second beams comprise at least one beam outside of the plurality of first beams, (see Para’s [0057-0058] i.e., The beams set C may change depending on the UL scheduling or the configurations. Consequently, the LBT beams associated with the beams set C may change (i.e., “plurality of second beams”) from one LBT occasion to another (i.e., at least one beam may be outside the plurality of first beams according to the change in LBT beams associated with the beams set C from one LBT occasion to another))  

Regarding Claim 23, the combination of Awadin in view of Kim discloses the wireless device of claim 21, further comprising: means for sensing the spectrum on the plurality of first beams in a second frame of the plurality of frames (Awadin, see Fig. 15 i.e., LBT occasions for each frame includes sensing on a second frame & Para’s [0053] i.e., channel sensing occasions, [0054] i.e., The full channel access procedure may be applied in the same order in which the beams are transmitted as shown in Fig. 2, for example. However other beam sensing orders may be adopted, for example, random or reverse order comparing with the transmission order, [0057] i.e., next LBT occasion, [0063-0064], & [0097] i.e., LBT occasion performed in each subframe), wherein the sensing of the plurality of first beams follows a first sequence of the plurality of first beams in the first frame (Awadin, see Fig. 2 & Para’s [0052-0054] i.e., beam sensing order performed for a first frame has a first sequence, [0057], [0063-0064], & [0097]) and a second sequence of the plurality of first beams in the second frame (Awadin, see Fig. 2 & Para’s [0052-0054] i.e., other beam sensing orders may be adopted, for example, random or reversed order (i.e., “second sequence”) comparing with the transmission order, [0057], [0063-0064], & [0097] i.e., LBT occasion performed in each subframe), the first sequence being different from the second sequence, (Awadin, see Fig. 2 & Para’s [0052-0054] i.e., other beam sensing orders may be adopted, for example, random or reversed order (i.e., “second sequence”) comparing with the transmission order, [0057], [0063-0064], & [0097] i.e., LBT occasion performed in each subframe)

Regarding Claim 24, the combination of Awadin in view of Kim discloses the wireless device of claim 23, further comprising: means for determining the first sequence by randomly selecting a sensing order of the plurality of first beams in the first frame (Awadin, see Fig. 2 & Para’s [0052-0054] i.e., other beam sensing orders may be adopted, for example, random order comparing with the transmission order); and means for determining the second sequence by randomly selecting a sensing order of the plurality of first beams in the second frame. (Awadin, see Para’s [0052-0054] i.e., other beam sensing orders may be adopted, for example, random order comparing with the transmission order (i.e., second sequence may include a randomly selected order for a LBT occasion of a frame) [0057], & [0097] i.e., LBT occasion performed in each subframe)  
 
Regarding Claim 25, the combination of Awadin in view of Kim discloses the wireless device of claim 23, further comprising: means for deriving the second sequence from the first sequence based on a round-robin algorithm, (see Fig. 3 i.e., next LBT occasion beam order b0, b1, b2, b3 may be based on a round-robin algorithm since each beam is measured one after the other in a predetermined order & Para [0054] i.e., The full channel access procedure may be applied in the same order in which the beams are transmitted as shown in Fig. 2, for example (i.e., “round-robin algorithm”). However, other beam sensing orders may be adopted, for example reversed order (i.e., “round-robin algorithm”) comparing with the transmission order & [0057]).  

Regarding Claim 26, the combination of Awadin in view of Kim discloses the wireless device of claim 21, wherein: the sensing period comprises a plurality of sensing slots (Awadin, see Fig. 2 & Para’s [0052-0053] i.e., The beam set C may be configured to be transmitted in contiguous OFDM symbols or slots, then the UE may perform LBT across the different beams as follows…the number of fixed sensing durations or slots…where in CAT3 LBT a fixed number of sensing durations/slots is used, & [0085]) and the means for sensing the spectrum is configured to sense the spectrum using a different beam of the plurality of first beams in a different respective sensing slot of the plurality of sensing slots, (Awadin, see Fig. 2 i.e., different beams b0, b1, b3 are transmitted in a respective slot & Para’s [0052-0053] i.e., The beam set C may be configured to be transmitted in contiguous OFDM symbols or slots, then the UE may perform LBT across the different beams as follows…the number of fixed sensing durations or slots…where in CAT3 LBT a fixed number of sensing durations/slots is used, & [0085])  

Regarding Claim 27, the combination of Awadin in view of Kim discloses the wireless device of claim 26, further comprising: means for transmitting one or more reservation messages in the plurality of sensing slots to reserve the one or more beams for communication in the first frame; or means for transmitting one or more reservation messages after the plurality of sensing slots to reserve the one or more beams for communication in the first frame, (Awadin, see Para [0089] i.e., Reservation data used for a UE to reserve the UL channel access after a successful LBT may be configured or signaled as follows in a number of ways. A UE may be configured by higher layer parameters such as LBT ResData enable (e.g., RRC configuration), which indicates that UE may transmit reservation data (i.e., “reservation message”) on UL beams associated with idle LBT beams (i.e., “after the plurality of sensing slots”) on the resources configured or scheduled for UL transmission).

Regarding Claim 29, the combination of Awadin in view of Kim discloses the wireless device of claim 21, wherein the means for selecting the one or more beams is configured to: select the one or more beams without receiving a feedback on the one or more beams from another network node, (Awadin, see Para [0056] i.e., Upon the result of the full channel access procedure, the UE may only transmit on the UL beams that are associated with the idle LBT beams, i.e., the channel is clear for accessing to the associated UL beam(s) (i.e., one or more beams are selected without receiving feedback on the one or more beams from another network node), [0057], & [0102] i.e., channel sensing is performed for all the LBT beams and selected without receiving feedback).  

Regarding Claim 30, Awadin discloses a non-transitory computer-readable medium storing computer-executable code at an apparatus for wireless communication, comprising instructions for causing the apparatus to: sense a spectrum on a plurality of first beams in a first frame of a plurality of frames (see Fig. 15 & Para [0097] i.e., subframe/previous subframe), each of the plurality of frames comprising a sensing period for sensing the spectrum, (see Fig. 2 & Fig. 15 & Para’s [0051-0053] i.e., A UE may be scheduled or configured to transmit on a beam set C in different cases…The UE needs to conduct LBT before transmitting on one or multiple UL beams…The beams set C may be configured to be transmitted in contiguous OFDM symbols or slots, then the UE may perform LBT across the different beams as follows. The UE consecutively performs a series of full channel access procedures in which extensive channel sensing procedures are deployed to enhance friendly co-existence with other technologies using the same spectrum…they may include, but not limited to, several deterministic channel sensing occasions, or random sensing duration or both, on all beams c, e C as shown in Fig. 2 for example. This procedure consists of several LBT gaps to perform full channel access procedure on the LBT beams, e.g. b0 for beam 0, b1 for beam2 and b3 for beam3 as illustrated in Fig. 2. In each LBT beam gap, the UE may perform channel sensing with the LBT beam and make a decision whether the channel is idle or not for this LBT beam…In CAT3 LBT a fixed number of sensing durations/slots is used…If the full channel access procedure is accomplished successfully within the preconfigured or indicated gap for any beam ci, then it may be considered as a successful attempt and the channel may be declared as idle ad therefore the LBT beam is idle. Otherwise, the beam may be declared to be non-idle and the UE cannot transmit on that UL beam associated with this LBT beam, [0097] i.e., the gNB may simultaneously sense the channel using DL full channel access procedure. For example, in Fig. 15, gNB may perform channel sensing with all LBT beams within its MCOT, e.g., 16 beams, prior to the beginning of its transmission. To avoid frame boundary synchronization issues, the beginning of gNB MCOT may be at slot or subframe boundary. As illustrated in Fig. 15, gNB MCOT may start only at the borders of subframe and its LBT gap is performed in the last few OFDM symbols in the previous subframe & [0102-0103] i.e., If the channel is idle, then gNB may transmit until the end of the maximum beam MCOT among all the beams)

select one or more beams of the plurality of first beams based on a result of sensing the spectrum in the sensing period of the first frame (see Para’s [0051-0053] i.e., The UE may perform LBT across the different beams & [0056-0057] i.e., the UE may only transmit on the UL beams that are associated with the idle LBT beams, i.e., the channel is clear for accessing to the associated UL beam(s). Moreover, the UE may transmit on UL when at least one LBT beam is idle and the UE may not transmit on UL beams that are associated with non-idle LBT beam, & [0102-0103] i.e., If the channel is idle, then gNB may transmit until the end of the maximum beam MCOT among all the beams); 

and transmit a signal in the first frame using the one or more beams in a time interval (see Fig. 15 i.e., MCOT gNB) between the sensing period (see Fig. 15 i.e., LBT gap) and the first frame (see Fig. 15 i.e., subframe 0), (see Fig. 15 i.e., signal transmission using the one or more beams occurs between LBT gap (i.e., “sensing period”) for the subframe 0 and maximum channel occupancy time (MCOT) gnB in subframe 0 & Para’s [0051-0053] i.e., The UE may perform LBT across the different beams & [0056-0057] i.e., the UE may only transmit on the UL beams that are associated with the idle LBT beams, i.e., the channel is clear for accessing to the associated UL beam(s). Moreover, the UE may transmit on UL when at least one LBT beam is idle and the UE may not transmit on UL beams that are associated with non-idle LBT beam, [0097], & [0102-0103] i.e., i.e., If the channel is idle, then gNB may transmit until the end of the maximum beam MCOT among all the beams).

While Awadin discloses transmitting the signal in the first frame using the one or more beams in a time interval between the sensing period and the end of the first frame (see Fig. 15 i.e., signal transmission using the one or more beams occurs between LBT gap (i.e., “sensing period”) for the subframe 0 and maximum channel occupancy time (MCOT) gnB in subframe 0, Para’s [0097] & [0102-0103]), Awadin does not disclose the claim features of each of the plurality of frames comprising an idle period for facilitating spectrum sharing with another wireless network and transmitting the signal in the first frame in a time interval between the sensing period and the idle period of the first frame. However the claim features would be rendered obvious in view of Kim et al. US (2020/0045735).

Kim discloses each of a plurality of frames comprising a sensing period for sensing the spectrum and an idle period for facilitating spectrum sharing with another wireless network (see Fig. 7 & Para [0127-0129] i.e., In FBE, one fixed frame is comprised of a channel occupancy time being a time period during which a communication node succeeding in channel access may continue transmission, and an idle period being at least 5% of the channel occupancy time, and CCA is defined as an operation for monitoring a channel during a CCA slot at the end of the idle period…A Communication node periodically performs CCA on a per-fixed frame bases (i.e., each frame comprises a sensing period CCA for the frame and idle period)). Regarding the claim limitation of “an idle period for facilitating spectrum sharing with another wireless network”, the claim language “for facilitating spectrum sharing with another wireless network” is simply a statement of intended use and is therefore not considered limiting to the claim. Therefore the claim language of  “for facilitating spectrum sharing with another wireless network” which is a statement of intended use, is not  considered limiting to the claim limitation of “an idle period for facilitating spectrum sharing with another wireless network”, and therefore the teachings of Kim which discloses an idle period is capable of achieving the same result.  

and transmit a signal in the first frame in a time interval (see Fig. 7 i.e., channel occupancy time) between the sensing period (see Fig. 7 i.e., CCA) and the idle period (see Fig. 7 i.e., idle period) of the first frame (see Fig. 7 i.e., channel occupancy time includes signal transmission & Para’s [0127-0129] i.e., A communication node periodically performs CCA on a per-fixed frame basis. If the channel is unoccupied, the communication node transmits data during the channel occupancy time. On the contrary, if the channel is occupied, the communication node defers the transmission and waits until the CCA slot of the next period).

(Kim suggests the channel occupancy time between the sensing period CCA and idle period (see Fig. 7) is a time period during which a communication node succeeding in channel access may continue transmission (see Para’s [0127-0129] i.e., A communication node periodically performs CCA on a per-fixed frame basis. If the channel is unoccupied, the communication node transmits data during the channel occupancy time. On the contrary, if the channel is occupied, the communication node defers the transmission and waits until the CCA slot of the next period)).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the signal transmitted using the one or more beams based on a result of sensing the spectrum using the sensing period in each of the plurality of frames as disclosed in the teachings of Awadin to each comprise an idle period as disclosed in the frame structure disclosed in Kim who discloses each of a plurality of frames comprising a sensing period for sensing the spectrum and an idle period for facilitating spectrum sharing with another wireless network and transmitting a signal in the first frame in a time interval between the sensing period and the idle period of the first frame because the motivation lies in Kim that the channel occupancy time between the sensing period CCA and idle period is a time period during which a communication node succeeding in channel access may continue transmission based on sensing the spectrum using the sensing period CCA for properly assessing if the channel or spectrum is occupied or unoccupied. 

Claims 9, 19, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al. US (2021/0392683) in view of Kim et al. US (2020/0045735) as applied to claim 8 above, and further in view of Li et al. US (2021/0360431).

Regarding Claim 9 & 19 the combination of Awadin in view of Kim discloses the method and apparatus of claims 8 & 18 but does not disclose the claim feature further comprising: transmitting a signal using at least one different beam outside of the predetermined beam or beam group during the idle period. However the claim feature would be rendered obvious in view of Li et al. US (2021/0360431).

Li discloses transmitting a signal using at least one defined beam during a reserved idle period (see Para’s [0085] i.e., Accordingly, the first idle period resource may correspond to wireless terminal UE1 and/or the first beam, the second idle period resource may correspond to wireless terminal UE3 and/or the second beam, and the third idle period resource may correspond to wireless terminal UE5 and/or the third beam, so that a different idle period resource is defined for each wireless terminal and/or beam  & [0091]).

(Li suggests each idle period resource is associated with a respective beam where a UE may transmit its interference notification message on the idle period resource to thereby allow a processor 1303 of an access node to efficiently identify a problematic beam based on the idle period resource over which the notification is received, (see Para [0091])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date idle period disclosed in Awadin in view of Kim to transmit a signal using a different beam outside of the predetermined beam based on the teachings of Li who discloses a different idle period resource is defined for each wireless terminal and a defined beam which may result in a different beam outside of the predetermined beam because the motivation lies in Li that each idle period resource is associated with a respective beam where a UE may transmit its interference notification message on the idle period resource to thereby allow a processor 1303 of an access node to efficiently identify a problematic beam based on the idle period resource over which the notification is received.  

Regarding Claim 28, Awadin discloses the wireless device of claim 21, including transmitting a signal associated with a predetermined beam or beam group of the wireless network (see Para’s [0052-0057] i.e., Upon the result of the full channel access procedure, the UE may only transmit on the UL beams (i.e., “predetermined beam”) that are associated with the idle LBT beams), but does not disclose the claim feature  further comprising: means for refraining from transmitting a signal associated with a predetermined beam or beam group of the wireless network during the idle period; However the claim feature would be rendered obvious in view of Kim et al. US (2020/0045735).

Kim discloses means for refraining from transmitting a signal associated with a predetermined beam or beam group of the wireless network during the idle period (see Fig. 7 i.e., during idle period signal transmissions is refrained and signal transmission only occurs during channel occupancy time & Para’s [0127-0129] i.e., idle period & [0201-0203] i.e., beamforming). 

(Kim suggests the channel occupancy time between the sensing period CCA and idle period (see Fig. 7) is a time period during which a communication node succeeding in channel access may continue transmission (see Para’s [0127-0129] i.e., A communication node periodically performs CCA on a per-fixed frame basis. If the channel is unoccupied, the communication node transmits data during the channel occupancy time. On the contrary, if the channel is occupied, the communication node defers the transmission and waits until the CCA slot of the next period)).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the transmitting of the signal associated with a predetermined beam of the wireless network as disclosed in Awadin to be refrained during the idle period of the frame based on the teachings of Kim who discloses refraining from transmitting a signal during the idle period of a frame because the motivation lies in Kim that the channel occupancy time between the sensing period CCA and idle period is a time period during which a communication node succeeding in channel access may continue transmission based on sensing the spectrum using the sensing period CCA for properly assessing if the channel or spectrum is occupied or unoccupied. 

The combination of Awadin in view of Kim does not disclose the claim feature of means for transmitting a signal using at least one different beam outside of the predetermined beam or beam group during the idle period. However the claim feature would be rendered obvious in view of Li et al. US (2021/0360431).

Li discloses transmitting a signal using at least one defined beam during a reserved idle period (see Para’s [0085] i.e., Accordingly, the first idle period resource may correspond to wireless terminal UE1 and/or the first beam, the second idle period resource may correspond to wireless terminal UE3 and/or the second beam, and the third idle period resource may correspond to wireless terminal UE5 and/or the third beam, so that a different idle period resource is defined for each wireless terminal and/or beam  & [0091]).

(Li suggests each idle period resource is associated with a respective beam where a UE may transmit its interference notification message on the idle period resource to thereby allow a processor 1303 of an access node to efficiently identify a problematic beam based on the idle period resource over which the notification is received, (see Para [0091])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date idle period disclosed in Awadin in view of Kim to transmit a signal using a different beam outside of the predetermined beam based on the teachings of Li who discloses a different idle period resource is defined for each wireless terminal and a defined beam which may result in a different beam outside of the predetermined beam because the motivation lies in Li that each idle period resource is associated with a respective beam where a UE may transmit its interference notification message on the idle period resource to thereby allow a processor 1303 of an access node to efficiently identify a problematic beam based on the idle period resource over which the notification is received.  
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461